UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4583


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PATRICK ISAIAH CLEVELAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00014-NCT-1)


Submitted: September 29, 2020                                     Decided: October 8, 2020


Before KEENAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Kyle David Pousson, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick Isaiah Cleveland pleaded guilty, pursuant to a plea agreement, to possession

with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D), and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i). The district court imposed a 75-month sentence. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal but questioning whether the district court failed to

adequately address the 18 U.S.C. § 3553(a) factors in announcing Cleveland’s sentence.

Although advised of his right to file a pro se brief, Cleveland has not done so. The

Government moves to dismiss the appeal based on the waiver of appellate rights in

Cleveland’s plea agreement. We affirm in part and dismiss in part.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

omitted). “Generally . . . , if a district court questions a defendant regarding the waiver

of appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that

the defendant understood the full significance of the waiver, the waiver is valid.” Id.

(internal quotation marks omitted).

                                             2
       Our review of the record confirms that Cleveland knowingly and voluntarily waived

his right to appeal, with limited exceptions not applicable here. We therefore conclude that

the waiver is valid and enforceable and that counsel’s challenge to the reasonableness of

Cleveland’s sentence falls squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious grounds for appeal outside the scope of Cleveland’s valid

appellate waiver. Accordingly, we grant the Government’s motion to dismiss in part and

dismiss Cleveland’s appeal as to all issues within the waiver’s scope, and we deny the

motion in part and otherwise affirm the judgment. This court requires that counsel inform

Cleveland, in writing, of the right to petition the Supreme Court of the United States for

further review. If Cleveland requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on

Cleveland.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3